Citation Nr: 0311177	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to June 
1992.    

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought.  Following 
receipt of the veteran's timely appeal, the Board remanded 
the above-captioned issue back to the RO for additional 
development in August 2000.  The requested development having 
been completed to the extent practicable, the case has been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal, and has 
provided all required notice of the types the VA would 
attempt to obtain and what evidence the veteran was 
responsible for providing.  

2.  The veteran served as an aviation mechanic in the 
Southwest Asia Theater of Operations (SWATO) during the 
Persian Gulf War from January 1991 to March 1991 with Marine 
Attack Helicopter Squadron 775.

3.  The veteran has been diagnosed with PTSD.  

4.  The veteran has not been shown to have been involved in 
combat during his service in SWATO during the Persian Gulf 
War.  

5.  The supporting evidence does not confirm that any claimed 
in-service stressors serve to establish a basis for a 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125, 
4.126 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he experienced a number 
of traumatic events while serving as an aircraft mechanic 
while stationed in SWATO during the Persian Gulf War.  He 
maintains that he incurred PTSD as a result of such 
experiences, and that service connection for such disorder 
should be established.  In such cases, the VA has a duty to 
assist veterans in developing evidence to substantiate such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for PTSD.  The veteran has been provided 
with notice of what evidence the VA would obtain, and the 
evidence he was to provide with respect to his claim for 
service connection.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decision, 
in the subsequent statement and supplemental statements of 
the case, in BVA Remands, and in correspondence to the 
veteran dated in October 1994, February 1995, October 1996, 
June 1997, June 2000, December 2000, January 2001, and March 
2003 have provided him with sufficient information regarding 
the applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for service connection, and what evidence was necessary to 
show that he actually had PTSD resulting from a stressor 
incurred in service.  He was informed of what evidence the VA 
would attempt to obtain, and what evidence he was responsible 
for providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  The veteran was 
also advised of the evidence obtained as a result of the 
Board's development obtained via its most recent Remand of 
August 2000.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for PTSD, has been identified and obtained.  The 
evidence of record includes the veteran's service medical and 
service personnel records, post-service clinical treatment 
records, reports of medical examinations, documents and 
treatment records obtained from the Social Security 
Administration (SSA), unit records obtained from the 
Department of the Navy, and statements made by the veteran in 
support of his claim, and lay affidavits received from the 
veteran's wife, family members, and associates.  In addition, 
the Board observes that the veteran declined the opportunity 
to appear before either a Hearing Officer or before a 
Veterans' Law Judge in order to present testimony at a 
personal hearing.  

The Board notes that pursuant to the directives contained in 
its Remands, attempts were made to obtain more detailed 
information from the veteran regarding his claimed stressors.  
The information obtained from the veteran was forwarded to 
the Navy Department.  That information the veteran provided 
was, however, of only limited value to attempt any sort of 
verification according to Naval personnel, but in any event, 
the evidence disclosed at least one stressor similar to what 
the veteran described.  The veteran has been diagnosed with 
PTSD which has been attributed to his active service and 
purported experiences in SWATO during the Persian Gulf War.  
Given the findings contained in the most recent VA rating 
examination, scheduling the veteran for an additional rating 
examination would not serve any purpose towards advancing or 
substantiating the veteran's claim.  Accordingly, in light of 
the foregoing, the Board concludes that scheduling the 
veteran for any further rating examinations would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the claim involving entitlement to service 
connection for PTSD, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate the veteran's claim in that regard.  
Therefore, the Board finds that no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

Following receipt of the veteran's claim for service 
connection for PTSD, the provisions of 38 C.F.R. § 3.304(f) 
were amended to reflect the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997), effective on March 7, 1997.  
Notwithstanding the impact of the VCAA on claims involving 
establishment of service connection, effective March 7, 1997, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2002).  

Historically, the veteran filed claims for a variety of 
physical and psychiatric disorders, to include PTSD.  Service 
connection for a somatoform pain disorder with mixed 
headaches was established by a rating decision of May 1993, 
with a 30 percent disability rating assigned, effective from 
June 1992.  The veteran's claim for service connection for 
PTSD was denied by an August 1995 rating decision, however.  
This appeal followed.  The Board reviewed the veteran's 
appeal in August 2000, and determined that because diagnoses 
of PTSD were of record, the veteran's claim for service 
connection for that disorder was well grounded under the law 
then extant.  

While noting that the veteran's claim for service connection 
for PTSD was well grounded, the Board found that there was 
insufficient evidence of record to properly adjudicate that 
claim.  Accordingly, the issue of entitlement to service 
connection for PTSD was remanded back to the RO for further 
development.  Such development included verification of the 
veteran's purported stressors, and scheduling him to undergo 
an additional VA rating examination taking into account the 
verified stressors to determine if he did, in fact, have PTSD 
which had been incurred in service.  The RO completed the 
development as requested by the Board, and the case has been 
returned to the Board for adjudication.  

The veteran has asserted that he experienced stressful events 
while serving as an aviation mechanic with Marine Attack 
Helicopter Squadron 77 in Saudi Arabia during the Persian 
Gulf War from January to March 1991.  He contends that 
exposure to such events has resulted in the incurrence of 
PTSD.  In one instance, the veteran claimed that he was very 
close to two helicopter pilots whose aircraft crashed in the 
desert.  The veteran asserted that he went to retrieve the 
bodies and wreckage of the aircraft, and that he was 
traumatized because of his close friends' deaths.  Despite 
his claims to the effect that the two deceased pilots were 
his close friends, the veteran was unable to recall or 
otherwise provide their names, and was unable to provide 
other details concerning the crash or his involvement with 
the event.  Another incident cited by the veteran involved a 
SCUD missile attack near his base camp.  According to the 
veteran, a SCUD alert was sounded in his area, and previous 
news reports contained information to the effect that there 
existed the possibility that the missiles had the capacity to 
carry chemical warfare agents.  

The veteran claimed that on hearing the alert, he put on his 
chemical protective outer gear which he referred to as a 
"MOPP suit" and proceeded to seek cover in a foxhole.  He 
stated that there was some two-feet of water in the bottom of 
his foxhole which rendered his MOPP suit useless.  In the 
veteran's words as contained in a statement received in 
August 1997; 

I knew I was dead.  For 3 hours, I sat in the 
fighting hole, waiting for death to come.  Knowing 
that missiles had been launched toward us.  
Wondering if chemical weapons were on board.  I 
began to cry.  Hours later, the commander of the 
camp gave the all clear. . . . Soon, I began to 
wish for death, just prior to thinking about how I 
would die.  Useless gear and a unprepared supply 
system and the threat of death in a chemical attack 
caused my stressful situation.

It is unclear as to whether the veteran has asserted that he 
experienced other in-service stressful events which have 
contributed to the incurrence of his claimed PTSD.  In any 
event, the RO requested that the veteran provide further 
details about his purported stressors, but it does not appear 
that any additional information was to be forthcoming.  

A review of the veteran's service medical records discloses 
that the veteran complained of experiencing chronic 
headaches, and that he was ultimately diagnosed with an Axis 
I somatoform pain disorder with headaches following his 
return from SWATO in 1991.  Of some interest, the report of 
Marine Corps medical board psychiatric examination dated in 
February 1992 contains the examiner's findings that 
psychiatric testing disclosed that the veteran manifested 
strong hypochondriacal tendencies, often with manifestations 
of somatization or a psychophysiological reaction.  At that 
time, it was noted that the veteran's symptoms involving 
headaches had begun some two to three years previously.  The 
examination report did not contain any reference to PTSD or 
any symptomatology related thereto.  There is no other 
indication of any psychiatric problems or complaints during 
the veteran's active service.  

Post-service private and VA clinical treatment records dating 
from February 1993 through September 1997 disclose that the 
veteran complained of experiencing a variety of somewhat 
vague physical symptoms, and was observed to be somewhat 
depressed and to have what was characterized as slow speech.  
He was diagnosed with an Axis I somatoform disorder in May 
1993.  Mild depression had been shown through psychological 
testing.  The veteran was also noted to complain of 
experiencing chronic headaches during that period.  There 
was, however, no indication of or complaints related to PTSD.  
Moreover, during the psychiatric interviews, the veteran did 
not relate or offer any anecdotes relating to the purported 
stressors he claimed to have experienced during the Persian 
Gulf War.  

The veteran underwent a VA rating examination in January 
1994.  The report of that examination shows that the veteran 
had not undergone a psychiatric examination for rating 
purposes previously.  The veteran recounted his personal 
history dating from his childhood, and indicated that his 
primary military duties involved working as an aviation 
structural mechanic.  According to the veteran, when he went 
to Saudi Arabia in SWATO in 1991, he was placed in charge of 
recovering crashed aircraft and bodies.  He stated that two 
pilots whom he knew well were involved in a fatal crash, and 
that he had to recover their bodies.  The veteran claimed to 
have spent some four and a half months in Saudi Arabia and 
that during such time, he became jumpy and became distrustful 
of others.  He further stated that he was exposed to misty 
smoke from oil well fires, and that he was exposed to a 
number of chemicals during his time in SWATO.  The examiner 
noted that the veteran had been diagnosed with a somatoform 
pain disorder with mixed headaches.  The examiner recited the 
veteran's self-reported history of having been treated with 
anti-depressants and other attempted cures for his headaches.  
The veteran stated that since his return from SWATO, he had 
experienced frequent very graphic nightmares, which occurred 
some three times per week.  In addition, the veteran claimed 
to have nightmares of "flying helicopters to rescue people, 
of shootings, and of trying to protect people."  On 
examination, the examiner stated that he fully agreed with 
findings offered by the veteran's treating military physician 
who indicated that the veteran was alert, well oriented, and 
that he had grossly intact cognition and memory.  There was 
no evidence of thought disorder, delusional mood, or 
personality disorder, and judgment, insight, and impulse 
control were within normal limits.  The veteran was observed 
to have slow but spontaneous speech during the interview, and 
responded to the questions asked with appropriate mood.  He 
denied experiencing any homicidal or suicidal ideation.  The 
examiner concluded by stating that it was his opinion that 
given other potential hypotheses regarding the veteran's 
problems, the diagnosis of somatoform pain disorder was 
rendered prematurely.  The examiner went on to discuss the 
implications of the veteran's various physical complaints, 
including muscle pain and headaches, and offered that it was 
his opinion that the veteran had PTSD secondary to his 
service in SWATO.  The examiner did not offer any further 
discussion of PTSD, however, and it does not appear that 
psychological testing was conducted to test that particular 
hypothesis.  

The veteran subsequently applied for SSA benefits, and 
underwent a psychiatric examination for determining his 
eligibility for such benefits in May 1994.  The report of 
that examination shows that the veteran claimed to experience 
violent dreams of him killing and seeing friends around him 
being killed.  He asserted that such dreams began shortly 
after returning from Saudi Arabia, and that he also 
experienced chronic severe headaches.  The veteran claimed to 
"see things during the day as if he were in Desert Storm," 
and he reported being preoccupied with such thoughts.  He 
denied experiencing any such symptomatology prior to serving 
in the Persian Gulf War.  In addition, he reported being very 
depressed, and his mood was found to be flat.  On 
examination, the veteran was not found to be fully oriented, 
and he claimed not to know the date.  Recent memory was poor, 
but remote memory was relatively intact.  The veteran 
generally denied experiencing any hallucinations, but did 
report experiencing some paranoid ideations.  The SSA 
examiner stated that such was consistent with hypervigilance, 
and noted that the veteran reported that he had some thoughts 
of suicide.  Insight was characterized as being somewhat 
limited.  According to the veteran during the SSA interview, 
he spent his time watching television at home, had few 
friends, and experienced difficulty concentrating and 
remembering things.  The examiner concluded by stating that 
the veteran appeared to have functioned at a high level until 
shortly after his return from the Persian Gulf War, and that 
his symptoms were consistent with PTSD in that he claimed to 
experience flashbacks, nightmares, hypervigilance, and 
avoidance.  In addition, the examiner stated that the veteran 
had a major depressive disorder that was unrelieved by his 
current treatment.  The examiner offered diagnoses of Axis I 
PTSD and major depression, single, severe, without psychotic 
features.  The SSA examiner went on to state that the veteran 
had undergone what he described as extensive treatment, and 
that he would not likely improve significantly in the near 
future.  Of some interest, the SSA examiner did not note any 
particular stressors the veteran claimed to have experienced 
while serving in SWATO.  

The veteran later underwent a VA rating examination in August 
1994.  The report of that examination discloses that the 
veteran complained of experiencing a mixed headache which had 
been diagnosed previously by a neurologist.  The veteran 
appeared to be markedly depressed, and was observed to speak 
with a low voice and to walk very slowly.  His eyelids were 
described as half-open.  The veteran reported experiencing 
nightmares during the night and daydreams during the day.  He 
did not indicate any autonomic manifestations, and denied 
experiencing any exaggerated startle response or flashbacks.  
The veteran claimed to remember "two friends" who died in 
Saudi Arabia frequently.  He did not, however, indicate the 
names of those two alleged friends.  The veteran denied 
experiencing any hallucinations or delusions, and denied 
substance abuse.  He did indicate experiencing a decreased 
interest in socializing, sports, and hobbies.  On 
examination, the veteran was found to be alert, cooperative, 
and fully oriented.  He spoke slowly, but was spontaneous and 
gave the examiner the impression of being a reliable 
historian.  The veteran did not exhibit any looseness of 
associations or tangentiality or circumstantial speech.  His 
mood was euthymic, and affect was blunted.  Memory for data 
of personal identification was within normal limits.  The 
veteran was able to give a coherent history of his military 
career and alleged experiences in Saudi Arabia.  Recall was 
poor, however, and fund of general information was only fair.  
He did not report for scheduled psychological testing.  The 
examiner found that on the basis of the examination and 
record review, the veteran did not exhibit any "telltale 
evidence of PTSD, i.e., no autonomic manifestations, no 
flashbacks, no startle reactions. . ."  The examiner went on 
to state that in light of the fact that the veteran 
complained of multiple somatic problems, e.g., headaches, 
stomach problems, vomiting, weakness, blurred vision, et al., 
it was conceivable that the veteran was experiencing some 
sort of organic brain syndrome which should be explored.  The 
examiner concluded with a diagnosis of Axis I adjustment 
disorder with depressed mood, and specifically stated that 
there was no evidence of PTSD.  

The veteran underwent neuropsychological testing in January 
1995.  during the course of such testing, he underwent 
Wechsler Adult Intelligence Scale test, Wide Range 
Achievement Test, Wechsler Memory Scale, Rey Auditry Verbal 
Learning Test, Halstead-Reitan Neuropsychological Test 
Battery, Forced Choice Test, Rey 15-Item Test, and Dot 
Counting Test.  In addition, the Minnesota Multiphasic 
Personality Inventory (MMPI) and Beck Depression Inventory 
were given.  Of some interest, the veteran was noted to have 
failed the Forced Choice Test which was specifically designed 
to indicate the potential for malingering.  Accordingly, the 
examiner stated that all other test results were placed in 
doubt.  The examiner stated that the veteran demonstrated a 
pattern of performance on other tasks such as answering 
difficult items and missing easy items suggesting at least 
poor motivation on his part.  In any event, the examiner 
noted that the results were valid in the sense that the 
instruments were given in a standardized fashion.  The 
results, however, likely did not reflect the veteran's true 
potential, according to the examiner.  The test summary 
included the examiner's findings that the veteran reported a 
variety of somatic complaints, many of which had not been 
confirmed on medical evaluation.  During the 
neuropsychological evaluation, the veteran worked slowly and 
his performance on some tests suggested, at the very least, 
poor motivation, or at the most, malingering.  The results 
indicated that the veteran had an intact ability for 
learning, abstract reasoning, and adequate problem-solving 
ability.  Attention and concentration were adequate in the 
clinical interview.  The veteran worked very slowly and 
expressed concern as to how the test results might affect his 
disability rating.  

The neuropsychological test results were compiled and 
referred back to the facility where the earlier VA rating 
examination of August 1994 had been conducted.  The report of 
the December 1994 rating examination incorporated the above-
discussed test results, and it was noted that in August 1994, 
concerns were raised about the possibility of an organic 
brain syndrome.  The examiner noted that he had reviewed the 
veteran's claims file, and observed that the veteran was 
still married, and that he was currently enrolled in college.  
The veteran complained of experiencing chronic severe pain, 
of frustration, memory lapses, and an inability to work.  On 
examination, the veteran was found to be punctual and 
casually but appropriately dressed.  He had adequate 
attention to hygiene and grooming.  The veteran was alert, 
oriented, and cooperative, but the examiner stated that he 
offered little information spontaneously.  The veteran's mood 
was characterized as dysphoric, and his affect was blunted.  
Although slow to respond to questions, the veteran's speech 
was well organized and thoughts were goal directed.  The 
veteran focused on his claimed pain and other physical 
complaints.  The examiner stated that psychological testing 
revealed significant depression, and his profile was of an 
individual who presented with numerous somatic complaints 
which were likely to increase during times of stress.  The 
examiner discussed the veteran's results further, and offered 
a diagnosis of Axis I pain disorder associated with both 
psychological factors and a general medical condition 
(analogous to somatoform pain disorder).  In addition, the 
examiner offered diagnoses of Axis I depressive disorder, not 
otherwise specified, no evidence of PTSD, and no evidence of 
organic brain syndrome.  The examiner did, however, offer 
that there existed the possibility of malingering.  

The veteran's wife and in-laws submitted lay affidavits in 
support of the veteran's claim in October and November 1996.  
The veteran's wife and in-laws stated that prior to going 
overseas to SWATO, the veteran had been energetic and 
outgoing.  After returning, however, they stated that he had 
been rendered unable to work or to function well as a result 
of various physical and psychiatric problems incurred while 
serving in the Persian Gulf War.  

The report of a VA rating examination conducted in September 
1997 includes the examiner's notation that the veteran had 
undergone extensive psychiatric evaluations previously.  The 
veteran was noted to have been diagnosed with a somatoform 
pain disorder for which service connection was in effect.  
The veteran complained of experiencing headaches, nightmares 
once per week, memory problems, and problems with 
concentration.  On examination, the veteran was observed to 
be clean, cooperative, and spontaneous.  He was able to hold 
a conversation without great difficulty, and was found to be 
articulate.  The veteran did not exhibit any looseness of 
association or tangential thinking.  Speech was goal 
oriented, and abstract ability was good.  Memory and recall 
were within normal limits.  Mood was characterized as 
depressed with a monotonous voice and flat facies.  No 
diagnostic testing was conducted.  The examiner concluded 
that the veteran appeared to have a somatoform pain disorder, 
neurosis, and an unspecified emotional disorder.  He offered 
a relevant diagnosis of Axis I depressive disorder, not 
otherwise specified.  There was no discussion of PTSD, but in 
the report of a general medical examination conducted at that 
time, the veteran had reported experiencing flashbacks to the 
Persian Gulf War.  The veteran had appeared to have anxiety, 
and the examiner offered psychiatric diagnoses of somatoform 
pain disorder, depressive disorder, not otherwise specified, 
and "rule out PTSD."  

Pursuant to the Board's Remand of August 2000, records 
pertaining the history of the veteran's unit of assignment 
during the Persian Gulf War were obtained and associated with 
the claims file.  The veteran's service personnel records 
were also obtained.  The service personnel records disclose 
that the veteran served as an aviation structural mechanic, 
specializing in corrosives and metal work.  There is no 
mention that any of his duties involved recovery of downed 
aircraft or bodies.  Rather, the records show that he was 
exclusively involved with preventative maintenance on 
aircraft airframes at a Marine air base well inside the Saudi 
Arabian border.  The personnel records fail to show that the 
veteran participated in any sort of combat, that he was 
involved with rescue or recovery of any downed aircraft or 
aircrew or that he had been involved in any incident 
involving or requiring the use of personal weapons or 
sidearms.  

The veteran underwent a VA rating examination in July 2001.  
The report of that examination indicates that the examiner 
did not have the veteran's claims file available for review 
either prior to or after conducting the examination.  The 
veteran indicated that he had never been hospitalized for 
psychiatric purposes, and that he had been recently working 
as a computer consultant on a limited basis.  According to 
the veteran, he lacked approximately two semesters of 
attaining a bachelor's degree, and that he worked as a 
consultant when he felt like it.  He stated that his 
headaches precluded him from pursuing work more actively.  
The veteran did not then discuss PTSD or otherwise address 
such symptomatology, and the examiner did not address that 
issue.  The veteran did report having a recurrent nightmare 
in which he was chased and ultimately "speared" by a 
bayonet-wielding man.  No psychological testing was 
conducted, and the examiner concluded with a diagnosis of 
Axis I somatoform pain disorder, based on the veteran's 
presentation at that time.  The examiner went on to state 
that the veteran had not manifested symptoms to suggest a 
conversion disorder.  

A statement was received from the Assistant Head of the 
Records Correspondence Section of the Personnel Support 
Branch of the United States Marine Corps dated in January 
2002.  According to the statement, the unit transaction 
register (UTR) of the veteran's unit of assignment HMA-775, 
MAG-46 shows that two Marines had been killed on February 2, 
1991, as a result of a single aircraft accident.  The 
particular circumstances of such accident were characterized 
as unknown.  

Unit records from Marine Attack Helicopter Squadron 775 
dating from January through March 1991 were received from the 
Department of the Navy in June 2002.  A review of those 
records discloses that the offensive capability of Marine 
Attack Helicopter Squadron 775 consisted of 12 AH-1J Cobra 
gunship helicopters which were deployed to engage enemy armor 
and targets of opportunity, in addition to supporting 
infantry.  The aircrew per helicopter consisted of a pilot 
and weapons officer.  The veteran did not participate in 
actual missions, but remained in his base camp servicing 
helicopters while on the ground.  The unit records disclose 
that on AH-1J crashed on or about February 2, 1991, killing 
both aircrew.  The names and ranks of the two officers killed 
were provided in the reports.  Marine ground forces located 
and recovered the downed aircraft.  The unit records further 
indicate that memorial services for the deceased aircrew were 
conducted at the veteran's unit.  The unit records contain no 
mention of any SCUD alerts during the period dating from 
January through March 1991.  

After all requested and available records had been identified 
and obtained, the veteran underwent the most recent VA rating 
examination in December 2002.  The report of that examination 
discloses that the examiner reviewed all relevant medical and 
other evidence pertaining to the veteran's claim for service 
connection for PTSD.  The examiner noted that the veteran had 
been found to suffer from a somatoform pain disorder with 
headaches, and a depressive disorder, not otherwise 
specified.  He also noted that PTSD diagnoses had also been 
entertained.  The veteran indicated that he no longer 
received treatment for his headaches from the VA, but that 
such did not interfere with his work, social functioning, or 
family life at that time.  On inquiry, the veteran indicated 
that he experienced depression, woke up tired, and sometimes 
fought in bed due to nightmares.  The veteran claimed to have 
been exposed to daily SCUD missile attacks while stationed in 
SWATO, and that when alert sirens sounded, he became fearful 
of dying.  The veteran repeated his account of having jumped 
into a foxhole containing water which had rendered his MOPP 
gear useless.  He claimed that the alert sirens sounded every 
night for three months.  The veteran claimed that he "lived 
in fear of death" in the three months he was in the Persian 
Gulf War.  The examiner stated that the veteran became 
tearful on recounting his alleged SCUD alert experiences.  
The veteran indicated that he had become a self-employed 
computer consultant, and that his skills in that area were 
self taught.  According to the veteran, he was on the point 
of starting a partnership with another individual, and that 
he managed to find work through consultancy contacts.  On 
examination, the veteran was not shown to experience 
delusions or hallucinations, he maintained good eye contact, 
and did not manifest any inappropriate behavior.  The veteran 
denied having any suicidal or homicidal ideation, plans, or 
intent.  Personal hygiene and daily living ability was 
described as excellent.  The veteran was fully oriented, and 
no memory deficits were indicated.  Speech patterns were 
normal, and there was no evidence of panic attacks.  The 
veteran showed sadness when talking about alert sirens in 
Saudi Arabia and his fear of death.  The examiner stated that 
the veteran no longer had such fear.  The veteran was not 
found to be anxious.  There was no indication of impulse 
control difficulty.  The veteran was not found to have any 
mood disorder meeting the criteria for major depression or 
dysthymia, although he was noted to have a somatoform pain 
disorder, not otherwise specified.  Further, the examiner 
indicated that the criteria for a personality disorder or 
borderline personality disorder were not met.  With respect 
to PTSD, the examiner stated that the criteria for such 
diagnosis were clearly not met.  He stated that the veteran 
did not meet the DSM-IV criteria for stressors, and that he 
did not have symptoms of trauma reexperienced, avoidance, 
numbing or heightened physiological arousal.  Moreover, the 
veteran was not shown to be demoralized or disillusioned.  
The veteran was happy that he was discharged from service, 
and he was not found to be clinically depressed.  Further, 
the veteran was not shown to have nightmares or to experience 
flashbacks of this service in SWATO, although he discussed 
SCUD alert sirens and of his fear of death due to a useless 
MOPP suit.  In addition, the examiner indicated that the 
veteran discussed his alleged work in emergency reclamation 
of the downed aircraft and the two pilots who he claimed to 
know.  However, the examiner noted that the veteran was 
unable to provide the names of the two deceased pilots, and 
thus cast doubt on the validity of the claimed stressor.  The 
examiner went on to state that there was no linkage between 
the alleged stressors as described by the veteran and the 
symptomatology which led to the previous PTSD diagnoses.  The 
examiner concluded by stating that the veteran had only one 
psychiatric disorder, that of somatoform disorder, not 
otherwise specified.  He concluded with a diagnosis of Axis I 
somatoform disorder, not otherwise specified.  The examiner 
noted that the veteran expressed surprise at being scheduled 
for a rating examination at that time, and that he did not 
know why he had been examined.  He did request that the 
examiner not resort to speculation in rendering a diagnosis.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against a grant of service 
connection for PTSD.  In reaching this determination, the 
Board recognizes that a VA rating examiner opined in January 
1994 that the veteran had PTSD related to his experiences in 
the Persian Gulf War, and that an SSA medical examiner 
offered a diagnosis of PTSD related to unspecified stressors.  
The Board observes, however, that neither opinion appears to 
have been supported by any psychological testing, and neither 
opinion was based on any specific stressors.  To that end, 
the Board observes that it was not until after those 
examinations were conducted that the veteran offered his 
account of having cried in his wet foxhole "praying for 
death" during an alleged SCUD alert.  Moreover, the SSA 
examination of May 1994 does not indicate any specific 
stressors on which the veteran's claimed PTSD was based.  

In fact, the veteran's account, given at the time of the 
January 1994 VA rating examination, of his having been 
allegedly placed in charge of an aircraft recovery operation 
appears to be completely at odds with the information 
contained in the service personnel records and unit records.  
The records indicate that the veteran spent his entire three 
months in SWATO, from January to March 1991, in a helicopter 
base camp in northern Saudi Arabia working as an airframe 
mechanic.  There is no mention in those records of his having 
participated in search or air rescue (SAR) operations.  
Further, as will be discussed later, during the entire period 
that the veteran's appeal has been pending, he has been 
consistently unable to recall the names of the two pilots who 
died in the helicopter crash of February 1991, despite the 
veteran's assertions that he was "very close" to both 
individuals.  While recognizing that an attack helicopter 
from the veteran's unit of assignment did in fact crash 
killing its aircrew during the time the veteran served with 
that unit, his inability to provide the names of those pilots 
killed casts substantial doubt on the credibility of his 
account regarding his alleged involvement with that incident.  

Here, the Board finds that the reports of VA rating 
examinations conducted in December 1994 and December 2002 are 
to be accorded greater weight in weighing the evidence in 
this case.  The opinions contained in the report of the 
December 1994 rating examination were supported fully by the 
neuropsychological testing that was conducted earlier that 
month, and it was confirmed that the veteran suffered from a 
somatoform disorder at that time.  Moreover, it was noted 
that the veteran's test results tended to suggest that the 
veteran was attempting to respond in ways that would enhance 
his chances of obtaining disability benefits, and also tended 
to suggest the possibility of malingering.  In contrast to 
both the earlier VA rating examination of January 1994 and 
the subsequent SSA examination of May 1994, the December 1994 
rating examination was fully supported by a plausible 
rationale, and was further supported by objective 
psychological test results.  

Moreover, the report of the most recent VA rating examination 
of December 2002 contains the examiner's opinion that neither 
the veteran's objectively manifested symptomatology, nor his 
purported stressors meet the criteria for a diagnosis of PTSD 
as contemplated in the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  The examiner had the opportunity to 
review the veteran's service personnel records, relevant 
clinical treatment records and examination reports, as well 
as his unit history in reaching the determination that the 
veteran did not have PTSD.  Here, the Board reiterates that 
despite the fact that the veteran's unit of assignment 
conducted a memorial service for the two downed pilots, who 
were the only members of the veteran's unit who had been 
killed, and despite the fact that he has consistently 
maintained that he was very close with those individuals, he 
has been consistently unable to recall their names.  The 
Board observes that psychological testing has not shown the 
veteran to have memory deficits.  The examiner who conducted 
the December 2002 examination concluded from the veteran's 
inability to recall the names of the dead pilots that such 
claimed stressor was invalid as unverified.  Further, with 
respect to the purported incident involving the SCUD alerts, 
the Board observes that in the first instance, such claimed 
stressor was unconfirmed by any of the unit records, and in 
the second instance, the VA rating examiner concluded that 
such purported stressor was insufficient to meet the criteria 
for PTSD under DSM-IV.  Given that the specific allegations 
as raised by the veteran have been addressed in both reports 
of the December 1994 and December 2002 rating examinations, 
and that both examinations are fully supported by 
psychological test results and rationales, the Board 
concludes that such evidence is to be accorded greater weight 
in assessing the veteran's claim for service connection for 
PTSD.  

The Board recognizes that the veteran, his wife, and his in-
laws have all stated that he has PTSD as a result of 
stressors experienced during Operation Desert Storm.  As 
laypersons, lacking in medical training and expertise, the 
Board observes that such individuals are not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
the veteran has been diagnosed with PTSD, but such opinions 
have not been supported by sufficient evidence as to render 
them valid, particularly in light of contradictory evidence 
regarding the veteran's claimed stressors on which those 
diagnoses are based.  Moreover, in light of the VA rating 
examinations of December 1994 and December 2002 in 
conjunction with the veteran's unit and service personnel 
records, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Accordingly, his appeal with respect to 
that issue must be denied.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

